DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on January 16,2020.
Claims 1-20 are pending in this action. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roan et al. (CN 108604401) in view of Mrowiec et al. (2018/0376111).
As per claim 1, Roan discloses, a robot comprising: 
a microphone (Fig. 2, element 36); 
a camera disposed to face a predetermined direction (Fig. 1); and 
a processor configured to: inactivate driving of the camera and activate driving of the microphone, if a driving mode of the robot is set to a user monitoring mode (Page 4, of the translation reads on, “camera can capable of rotating 360 degrees of the camera. the camera is together with the camera head of the camera itself or a shell, for example. camera can in particular by means of the control device, especially intelligent phone at the desired position, that is, aligning the desired camera view. especially can generate real-time image according to the viewing camera. it also can be adjusted according to predefined monitoring mode or by using a sensor (image sensor or a PIR (passive infrared) sensor) for automatically realizing locating. one or more sensors make camera aim at the desired position or view direction. under the predefined monitoring mode can be assumed, can be the arrangement of the rotation sequence. Optionally, the camera also can be by means of infrared operation at night. Optionally, either manually, or can be at the camera can be remotely operated electrically in the camera to the housing or foot. Thus, a user, such as house tenement can be seen, the camera cannot image because the camera alignment as the covering element of the shell”); 
acquire a sound signal through the microphone (Fig. 2, element 36); 
Roan does not explicitly disclose, however Mrowiec discloses, “activate the driving of the camera based on an event estimated from the acquired sound signal (Fig. 6, elements 605, 607, and 609); confirm the event from the image acquired through the camera (Paragraph 0040); and control at least one constituent included in the robot to perform an operation based on the confirmed event (Paragraph 0040)”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to use Mrowiec’s activating camera in the invention of Roan so as to greatly shorten the length of video, lighten burden of evidence, but also reduces the storage requirement, so that under the same storage condition can be stored longer time of monitoring information. 
As per claim 2, Roan does not explicitly disclose, however Mrowiec discloses, wherein the processor is configured to: estimate the event based on a signal characteristic of the acquired sound signal; and activate the driving of the camera, if the estimated event corresponds to a notification event (Paragraphs 0011, 0012, and 0024). 
 
As per claim 3, Roan does not explicitly disclose, however Mrowiec discloses, further comprising a memory configured to store signal characteristic information of each of a plurality of events and setting information relative to whether to set the notification event for each of the plurality of events, wherein the processor is configured to: estimate the event based on a comparison result by comparing a plurality of signal characteristic information stored in the memory and a signal characteristic of the acquired sound signal; and confirm whether the estimated event from the setting information corresponding to the estimated event corresponds to the notification event (Paragraphs 011, 0012, 0034, and 0039).  

As per claim 12, Roan discloses, further comprising at least one motor for changing a direction that the camera faces, wherein the processor is configured to control the at least one motor such that the camera faces a position including the user, if the driving mode is set to the user monitoring mode (see description).

As per claim 16, it is analyzed and thus rejected for the same reasons set forth in the rejection of claims 1, because the claims have similar limitations.
As per claim 20, Roan discloses, further comprising controlling at least one motor included in the robot such that the camera faces a position including the user, at a time of entering into the user monitoring mode (see Description).


Claims 4-7, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roan et al. (CN 108604401) in view of Mrowiec et al. (US 2018/0376111) as applied to claim 3 and 16 above, and further in view of Fung (US 2012/0315016).
As per claim 4, Roan in view of Mrowiec do not disclose, but Fung discloses, further comprising an output interface including at least one of a display, a speaker or a light source, wherein the processor is configured to activate the output interface to output a notification associated with the confirmed event, if an event confirmed from the image acquired through the activated camera corresponds to the notification event (Paragraph 0022).

As per claim 5, Roan in view of Mrowiec do not disclose, but Fung discloses, further comprising a communication interface for a communication connection with a mobile terminal, wherein the processor is configured to control the communication interface to transmit the notification associated with the confirmed event to the mobile terminal, if the event confirmed from the image acquired through the activated camera corresponds to the notification event (Paragraph 0022).  

As per claim 6, Roan does not disclose, but view of Mrowiec discloses, wherein the processor is configured to update a history associated with a current state of a user based on the confirmed event, if the event confirmed from the image acquired through the activated camera does not correspond to the notification event (Paragraph 0040).  

As per claim 7, Roan does not disclose, but view of Mrowiec discloses, wherein the processor is configured to activate the driving of the camera according to the signal characteristic of the acquired sound signal, if the estimated event does not correspond to the notification event, and the signal characteristic includes at least one of a volume of the sound signal, a duration time or a frequency change degree (Paragraphs 0028 and 0029).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to use Fung’s teaching in the invention of Roan because that would provide real-time any sorts of monitoring by a third party observer.   

As per claims 17 and 18, they are analyzed and thus rejected for the same reasons set forth in the rejection of claims 4 and 6, because corresponding claims have similar limitations. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roan et al. (CN 108604401) in view of Mrowiec et al. (US 2018/0376111) as applied to claim 1 above, and further in view of Fung (US 2012/0315016) and well-known prior art.
As per claim 11, Roan in view of Mrowiec do not disclose, but Fung discloses, further comprising an output interface including at least one of a display, a speaker or a light source (Paragraph 0022), wherein the processor is configured to: and well-known prior art teaches, activate the output interface, if a wakeup word is recognized from the acquired sound signal; and output information associated a processing result of a command inputted after uttering the wakeup word, through the output interface. Official Notice is taken on the well-known teaching of wakeup word.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known teaching wakeup word because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).  


Allowable Subject Matter
Claims 8-10, 13-15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saki et al. (US 2021/0158837) discloses, sound event detection learning.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
May 7, 2022	
							
/ABUL K AZAD/Primary Examiner, Art Unit 2656